DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II and Species 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/22.

Drawings
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the receiving chamber, first discharge channel, first and second ends of first discharge channel, second discharge channel, first and second ends of second discharge channel, variable volume control chamber, inner wall, first channel, first and second ends of first channel, second channel, end and another end of the second channel, the plurality of the first cylinder assemblies and/or the plurality of the second cylinder assemblies, third channel, and first and second ends of the third channel must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12, 14, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
A.) Applicant has not specified in the drawings claimed elements including: the receiving chamber, first discharge channel, first and second ends of first discharge channel, second discharge channel, first and second ends of second discharge channel, variable volume control chamber, the first channel, first and second ends of first channel, and inner wall. It is unclear whether or not these elements are shown in the drawings because these elements have not been labeled in the drawings.
B.) Additionally, as best understood, applicant has not shown in the drawings a structure having: second channel, an end and another end of the second channel, a third channel, and a first and second ends of the third channel as claimed in claims 9-12 and 14.
C.)  Additionally, applicant has not shown in the drawings a structure having the plurality of the first cylinder assemblies and/or the plurality of the second cylinder assemblies as claimed in claim 17.
	As set forth in MPEP 2166 at form paragraph 7.31.01, the questions the examiner asked which were not satisfactorily resolved and consequently raised doubt as to possession of the claimed invention at the time of filing, include:
 	What is the particular form and configuration of a structure having the elements in B.) above? 
 	What particular form and configuration of a structure having the plurality of the first cylinder assemblies and/or the plurality of the second cylinder assemblies [i.e. the elements in C.) above]? 	
 	Therefore, for the reasons detailed above, claims 9-12, 14 and 17 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-12, 14, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5-7, 9, and 16, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “diaphragm” in claims 5-7, 9, and 16 is used by the claim to refer to e.g. element 40 in Fig 14 which appears to be a relatively thick plates with an interior cavity and which includes various holes therein,” while the accepted meaning is “a thin sheet of material forming a partition.” The term is indefinite because the specification does not clearly redefine the term.


    PNG
    media_image1.png
    350
    770
    media_image1.png
    Greyscale

 When read in light of the specification, the intended scope of the term “diaphragm” takes on an unreasonable degree of uncertainty because the use of the term in in claims 5-7, 9, and 16  is inconsistent with the particular elements disclosed in the specification. The meaning (as cited above) of the term “diaphragm” conflicts with the elements disclosed in the specification (e.g. element 40 in Fig 14 which appears to be a relatively thick plates with an interior cavity and which includes various holes therein),” while the accepted meaning is “a thin sheet of material forming a partition.” Thus, the intended scope of the claims is unclear. See MPEP 2173.03: "A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36,169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989,169 USPQ 95 (CCPA 1971); In re Hammock, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).".
Additionally, as best understood, applicant has not shown in the drawings a particular structure having the following: second channel, an end and another end of the second channel, a third channel, and a first and second ends of the third channel as claimed in claims 9-12 and 14. Because applicant appears to show no structure in the specification consistent with the claim language, these claims are indefinite when read in light of the specification. See In Re Paul G. Anderson, John A. Mcmennamy, Andrew P. Burkeand Thomas A. Rak, 106 F.3d 425 (Fed. Cir. 1997) (“Because appellants show no structure in their specification consistent with this claim language” the claim “is indefinite”).
 	Dependent claims are rejected based on their dependency to the claims rejected in detail above.

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Huang CN105485021A. 
Huang discloses:
 	1. (Previously Presented) A compressor, comprising: a housing having a receiving chamber (as best understood, see annotated Fig 1 herein); a first cylinder assembly (10) disposed inside the housing; the first cylinder assembly comprising a first cylinder (cylinder inside 10); the first cylinder assembly having a first discharge channel (as best understood, see 11 and/or 41); a first end of the first discharge channel being in communication with the first cylinder (as best understood, see lower end of 11 and/or 41); and a second end of the first discharge channel being in communication with the receiving chamber (as best understood, see upper end of 11 and/or 41 which is connected to the receiving chamber via the horizontal and vertical passages in annotated Fig 1 herein); a second cylinder assembly 20, disposed inside the housing; the second cylinder assembly comprising a second cylinder (cylinder inside 20), the second cylinder being disposed adjacent to the first cylinder (see Fig 1), the second cylinder assembly having a second discharge channel (as best understood, see 23 and or 321), the second discharge channel being arranged relatively independent of the first discharge channel (see Fig 1); a first end of the second discharge channel being connected to the second cylinder (as best understood, see lower end of 23 and/or 321); a second end of the second discharge channel being in communication with the receiving chamber (as best understood, see upper end of 23 and/or 321 which is connected to the receiving chamber via the cavity and vertical passages in annotated Fig 1 herein); wherein, when the first cylinder is in an operating state, the second cylinder is in an operating state or the second cylinder is in an idling state (see Fig 1 where both cylinders are in an operating state when the shaft  is rotated).  



    PNG
    media_image2.png
    997
    1142
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang CN105485021A in view of Chen CN205277818U. 
Huang discloses:
 	2. (Previously Presented) The compressor according to claim 1, wherein the second cylinder has a sliding vane slot (see annotated Fig 2 herein wherein it would be understood that cylinder 20 has the same sliding vane slot), and the second cylinder assembly further comprises: a slide vane disposed in the sliding vane slot (understood given sliding vane slot in Fig 2), wherein a variable-volume control chamber is formed between an end of the sliding vane, which is adjacent to an outer peripheral surface of the second cylinder, and an inner wall of the sliding vane slot (as best understood, see annotated Fig 2 herein).
 	Huang does not explicitly disclose an intake channel; and a first end of the intake channel is in communication with the variable-volume control cavity, and a second end of the intake channel is configured to introduce high-pressure refrigerant or low-pressure refrigerant.  
 	Chen discloses an intake channel 45; and a first end of the intake channel is in communication with the variable-volume control cavity 42, and a second end of the intake channel is configured to introduce high-pressure refrigerant or low-pressure refrigerant.  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize an intake channel and associated locking pin mechanism as disclosed by Chen in the system of Huang to gain the benefit of controlling the sliding vane of Huang.


    PNG
    media_image3.png
    440
    523
    media_image3.png
    Greyscale

 	Huang as modified by Chen discloses:
 	3. (Previously Presented) The compressor according to claim 2, wherein the second cylinder assembly further comprises: a locking pin (7 of Chen) disposed adjacent to the second cylinder (lower cylinder in Fig 3 of Chen)and located at a side of the sliding vane (see e.g. Fig 4 of Chen), wherein the locking pin has a locking place for locking the sliding vane (see e.g. Fig 4 of Chen) and an unlocking place for releasing the sliding vane from the locking place (see e.g. Fig 6 of Chen); when the sliding vane is in the locking place, the second cylinder is in the idling state (see e.g. Fig 4 of Chen); and when the sliding vane is in the unlocking place, the second cylinder is in the operating state (see e.g. Figs 6 and 12 of Chen).  
 	4. (Previously Presented) The compressor according to claim 3, wherein the second cylinder assembly further has a second suction channel (see annotated Fig 2 of Huang and 43 of Chen), and the intake channel is arranged relatively independent of the second suction channel (see Fig 15 of Chen); when the high-pressure refrigerant is introduced into the intake passage, the locking pin is in the unlocking place; and when the low-pressure refrigerant is introduced into the intake passage, the locking pin is in the locking place (high pressure pushes the locking pin downward to unlock the sliding vane and low pressure allows the spring 8 to push the pin upward to lock the sliding vane in Chen).  
 	5. (Previously Presented) The compressor according to claim 3, wherein the first cylinder is provided to be coaxial with the second cylinder assembly  (see Fig 1 of Huang).
 	Regarding the claim limitations the second cylinder further comprises: a diaphragm located between the first cylinder and the second cylinder, the element 40 shown in the drawings does not appear to conform to the plain meaning of a diaphragm. As best understood, see 31 and 32 of Huang which appears to be the same element as applicant is referring to as a diaphragm.   
 	6. (Previously Presented) The compressor according to claim 5, wherein the diaphragm is provided with a receiving cavity body for storing refrigerant compressed by the second cylinder (see cavity in annotated Fig 1 of Huang herein).  
 	7. (Previously Presented) The compressor according to claim 6, wherein the diaphragm comprises: a first diaphragm (31 of Huang), which is provided with a first annular groove (see cavity in annotated Fig 1 of Huang herein); a second diaphragm (32 of Huang) located under the first diaphragm; wherein a surface of the second diaphragm facing the first diaphragm is provided with a second annular groove (see cavity in annotated Fig 1 of Huang herein); the second diaphragm is disposed opposite to the first diaphragm (see Fig 1 of Huang); the first annular groove and the second annular groove form the receiving cavity body (see cavity in annotated Fig 1 of Huang herein); the second diaphragm is provided with a first channel (as best understood, see 321 of Huang); a first end of the first channel is in communication with the receiving cavity body (see upper end of 321 in Fig 1 of Huang), a second end of the first channel is in communication with the second cylinder (see lower end of 321 in Fig 1 of Huang).  
 	8. (Previously Presented) The compressor according to claim 7, wherein a discharge valve (80) is provided in the first channel; the discharge valve has a closed position and an open position; the second cylinder is disconnected from the receiving cavity body when the discharge valve is located in a closed position; and the second cylinder is in communication with the receiving cavity body when the discharge valve is located in an open position (see Fig 4).  
 	9. (Previously Presented) The compressor according to claim 7, wherein the second discharge channel comprises a second channel; the first diaphragm and/or the second diaphragm are provided with the second channel; an end of the second channel is in communication with the receiving cavity body; another end of the second channel is in communication with the receiving chamber; the refrigerant discharged from the second cylinder enters the receiving cavity body through the first channel, and then is discharged into the receiving chamber through the second channel (as best understood, se the vertical passage through 20 in annotated Fig 1 of Huang herein).  
 	10. (Previously Presented) The compressor according to claim 9, wherein the second discharge channel further comprises a third passage, and the second cylinder assembly further comprises: a lower flange (50) connected to a lower end surface of the second cylinder, wherein the lower flange is provided with the third channel (as best understood, se the vertical passage through 50 in annotated Fig 1 of Huang herein); a first end of the third channel is in communication with the second cylinder; a second end of the third channel is in communication with the receiving chamber (as best understood, se the vertical passage through 50 in annotated Fig 1 of Huang herein); and the locking pin is disposed in the lower flange (see e.g. Figs 1-2 of Chen where the pin 6 is disposed in the lower flange 8 under the second cylinder 4).  
 	11. (Previously Presented) The compressor according to claim 10, wherein a flow area of the first channel is a same as a flow area of the third channel (see annotated Fig 1 herein wherein the portions of the vertical passage through 20 and 50 have the same flow area).  
 	12. (Previously Presented) The compressor according to claim 10, wherein the first cylinder assembly further comprises: an upper flange (40) connected to an upper end surface of the first cylinder, wherein the first discharge channel (11 and/or 41) is provided in the upper flange; the first end of the first discharge channel is in communication with the first cylinder (see Fig 1 of Huang); the second end of the first discharge channel is in communication with the receiving chamber (via the horizontal and vertical passages in annotated Fig 1 of Huang herein); a sum of a minimum flow area of the first channel and a minimum flow area of the third channel is greater than or equal to a minimum flow area of the first discharge channel (see annotated Fig 1 herein wherein the first and third channel flow areas [i.e. vertical passages through 10 and 50) are the same and each is larger than the flow area of 41 which meets the limitations of the claim).  
 	Regarding claim 13, Huang appears to disclose the cylinders are the same size indicating a theoretical volume ratio of 1. However, due to inherent manufacturing tolerances, a ratio of slightly less than 1 or slightly more than 1 would be understood to be common in the actual manufactured product.  Thus, to one of ordinary skill in the art would understand that Huang as modified above discloses wherein a volume ratio of a volume of the first cylinder to a volume of the second cylinder is Q, wherein 0.3 < Q < 1 (Q slightly more than 1 and slightly less than 1 would be common in the actual manufactured product due to inherent manufacturing tolerances, wherein exactly 1 would simply be theoretical), or 0.3 <Q<0.7, or 0.5<Q<0.7.  
 	Regarding claim 14, Huang as modified above discloses wherein the first cylinder has a first suction channel (see annotated Fig 3 herein); the second cylinder has a second suction passage (see annotated Fig 3 herein wherein the second cylinder would be understood to also have a suction channel); a volume ratio of a volume of the first cylinder to a volume of the second cylinder is Q, wherein, when 0.3 < Q < 0.7; a minimum flow area of the second suction channel is greater than a minimum flow area of the first suction channel (There is no claim limitation that requires Q to be 0.3<Q<0.7 [i.e., “when”] and thus these limitation are not required by the claim.); and a sum of a minimum flow area of the second discharge channel and the minimum flow area of the third channel is greater than the minimum flow area of the first discharge channel (see annotated Fig 1 herein wherein the first and second discharge flow areas are the same and thus the addition of the flow area of the third channel to the flow area of the second discharge channel would necessarily meet the limitations of the claim).  
 	15. (Previously Presented) The compressor according to claim 1, wherein a volume ratio of a volume of the first cylinder to the volume of the second cylinder is Q; when 0.3 < Q < 0.7, then R1 < R2 and H1 < H2, wherein R1 is an inner diameter of the first cylinder; H1 is a height of the first cylinder; R2 is an inner diameter of the second cylinder, and H2 is a height of the second cylinder; and when 0.7 < Q < 1, then R1 = R2 and H1 < H2 (There is no claim limitation that requires Q to be 0.3<Q<0.7 [i.e., “when”] and thus these limitations are not required by the claim.).
  	16. (Previously Presented) The compressor according to claim 5, wherein the compressor further comprises: a first roller disposed in the first cylinder (see Fig 1 of Huang); a second roller disposed in the second cylinder (see Fig 1 of Huang); and a rotating shaft, wherein the rotating shaft sequentially passes through the first cylinder, the diaphragm and the second cylinder, and is connected to the first roller and the second roller (see Fig 1 of Huang); an inner diameter of the first roller is rl; an inner diameter of the second roller is R2; an inner diameter of the diaphragm is r3; a volume ratio of a volume of the first cylinder to a volume of the second cylinder is Q; wherein when 0.3<Q<0.7, then r1<r3<r2; when 0.7<Q<1 (Q slightly more than 1 and slightly less than 1 would be common in the actual manufactured product due to inherent manufacturing tolerances, wherein exactly 1 would simply be theoretical), then r1=r2<r3 (see Fig 1 of Huang wherein r1 = r2 and r3 is < r1 and < r2) . 
 	Regarding claim 17, Huang does not disclose wherein a plurality of the first cylinder assemblies are provided, and/or a plurality of the second cylinder assemblies are provided. However, the addition of additional cylinders is merely a duplication of parts. It has held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04. VI. B. 
 	Thus, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize one or more additional cylinders in the system of Huang as modified above to gain the benefit of adding additional capacity to the compressor of Huang as modified above.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746